Citation Nr: 1525600	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-14 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left wrist condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right wrist condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left knee condition, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right knee condition, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for back condition, and if so, whether service connection is warranted.

6.  Entitlement to service connection for bilateral shin splints.

7.  Entitlement to service connection for a bilateral hand condition.

8.  Entitlement to service connection for a left foot condition.

9.  Entitlement to service connection for a right foot condition.

10.  Entitlement to service connection for an eye condition.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2014 Supplemental Statement of the Case the RO reopened the claim of service connection for a right wrist disorder.  However, the Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has accordingly continued to characterize that issue as a "new and material evidence" question. 

In December 2014 the Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO.  A transcript of her testimony is of record.


FINDINGS OF FACT

1.  A rating decision in August 1994 denied service connection for injury of the back, wrist and knee; the Veteran was notified of the decision but did not appeal.

2.  Evidence received since August 1994 relates to an unestablished fact necessary to substantiate the claims for service connection for disabilities of the back, wrists and knees.

3.  The Veteran is not shown to have diagnosed shin splints or any diagnosed disorder of the feet or eyes.

4.  Degenerative changes in the hands had onset many years after discharge from service and are not shown to be incurred in or otherwise related to service.

5.  A left wrist disability was not shown in service or for many years thereafter, and there is no probative evidence suggesting a left wrist disability is related to service.
6.  Bilateral sensorineural hearing loss is not shown in service or for many years after service, and probative medical opinion states such hearing loss is not etiologically related to service.

7.  The evidence of record shows it is at least as likely as not that the Veteran has tinnitus that was incurred during service.


CONCLUSIONS OF LAW

1.  The requirements to reopen a claim of entitlement to service connection for a left wrist condition, right wrist condition, left knee condition, right knee condition, and a back condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The requirements to establish entitlement to service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
   
3.  The requirements to establish entitlement to service connection for a bilateral hand condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The requirements to establish entitlement to service connection for a left foot condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The requirements to establish entitlement to service connection for a right foot condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The requirements to establish entitlement to service connection for a left wrist condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

10.  The requirements to establish entitlement to service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The requirements to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

12.  With resolution of the doubt in favor of the Veteran, the requirements to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice relating to service connection and to new and material evidence was provided by letters dated in February 2010 and May 2010, and the Veteran had ample opportunity to respond prior to the issuance of the rating decisions on appeal.  

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, Social Security Administration (SSA) disability records, VA treatment records, VA examination reports, and hearing testimony.  The Veteran has not been afforded a VA examination in   support of her claims seeking service connection for eyes, feet or shin splints, but there is no evidence of such disability currently or during service; accordingly a   VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4) (2014);       see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement 
that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issues to the Veteran, who testified as to the circumstances of her service, symptomatology of the claimed conditions and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and the Veteran is not prejudiced by a decision at this time. 

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to     agency decisionmakers.  Material evidence means evidence that, by itself or   when considered with previous evidence of record, relates to an unestablished   fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran submitted an initial claim in March 1994 for service connection for injury of the "back, knee, and wrist."  She did not identify whether the knee and wrist pertained to the right or left side.  The Veteran's claim was denied by a   rating decision in August 1994, based on a determination that the Veteran's service treatment record did not show any chronic conditions of the back, wrist or knee, nor were they shown on separation examination.  The Veteran was notified of the decision by a letter in August 1994, but she did not appeal or submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Evidence of record in August 1994 included the service treatment records (STRs) documenting intermittent treatment for back pain and for pain in the right wrist,   left knee and right knee.  The evidence of record also included the Veteran's contention that she was injured in service when she fell out of her bunk, and was subsequently excused from physical activity for the rest of her time in service; and, a VA compensation and pension (C&P) examination in June 1994 that diagnosed lumbosacral strain and strains of the right wrist and right knee.

Evidence added to the file since August 1994 includes the following relative to the back.  A VA X-ray of the spine in September 2010 showed transitional vertebra at S1 level but otherwise normal spine.  A September 2010 "buddy statement" from Ms. CJW states that during service the Veteran fell off her bunk and subsequently showed signs of back pain, for which she refused to go to sick call.  A September 2010 "buddy statement" from SC-F states that after service the Veteran complained of back pain.  A September 2010 lay statement from Ms. TH states that after service the Veteran complained of back pain.  In September 2010 the Veteran's sister, Ms. TW, submitted a lay statement asserting the Veteran had demonstrated back pain symptoms since service.  A September 2010 "buddy statement" from Ms. MDF-C states that since service the Veteran has complained of back pain.  In February 2011 the Veteran was treated by VA for history of low back pain at work, now exacerbated by walking on hard tile floors.  In a May 2011 Statement in Support of Claim the Veteran asserted that she developed arthritis in the back due to standing watch in service.  In March 2011 the Veteran presented to the Muscle and Bone Center complaining of back pain since service.  Magnetic resonance imaging (MRI) of the lumbar spine in in April resulted in an impression of transitional vertebral body but no significant disc bulge or herniation.  In May 2014 the Veteran had a VA C&P examination of the spine that resulted in diagnosis of lumbosacral strain and medical opinion that the disorder is not likely related to service.  In December 2014 the Veteran testified before the Board that she had injured her back aboard ship  

Evidence added to the file since August 1994 includes the following relative to the wrists.  Private X-ray of the right wrist in February 2003 showed a normal study.   A VA compensation and pension (C&P) examination in March 2010 found no medical evidence of a current wrist disorder.  A September 2010 "buddy statement" from QG states that aboard ship the Veteran complained of right wrist pain.  A May 2011 treatment record from the Muscle and Bone Center shows electromyography EMG  of the wrists consistent with borderline carpal tunnel syndrome (CTS) of the right wrist but not the left; the clinical impression for multiple joint pain including the wrists was polyarthralgia.  In May 2014 the Veteran had a VA C&P examination of the right wrist in which the examiner diagnosed chronic mild right wrist strain and stated an opinion that the disorder is not likely caused by or a result of injury during service.  In December 2014 the Veteran testified before the Board that she felt she had developed arthritis from repeated use and exposure to cold during service, and also cited having to do precision cutting work.  

Evidence added to the file since August 1994 includes the following relative to the knees.  VA X-ray of the knees in September 2010 showed mild degenerative joint disease (DJD) in both knees.  A September 2010 "buddy statement" from Ms. CJW states that during service the Veteran fell off her bunk and subsequently showed signs of knee pain, for which she refused to go to sick call.  A September 2010 lay statement from Ms. TH states that after service the Veteran complained of knee pain.  A September 2010 "buddy statement" from Ms. MDF-C states that since service the Veteran has complained of knee pain.  In a May 2011 Statement in Support of Claim the Veteran asserted that she developed arthritis in the knees due to standing watch in service.  In March 2011 the Veteran presented to the Muscle and Bone Center complaining of bilateral knee pain, asserting "a lot of abuse" of her knees during service, but a May 2011 X-ray of the knees by the same facility was normal; the clinical impression for multiple joint pain including the knees was polyarthralgia.  In May 2014 the Veteran had a VA C&P examination of the knees in which the examiner noted diagnosis of chronic mild bilateral knee strain in 1991 (in service) and diagnosis of DJD of the knee in September 2010; the examiner stated an opinion that the Veteran's current bilateral knee disability is not likely to be caused by or a result of injury during service.  In December 2014 the Veteran testified before the Board that she felt she had developed arthritis from repeated use and exposure to cold during service.

On review of the record, the Board finds that the new evidence provides lay statements attesting to her injury in service and her subsequent symptomatology during and after service.  Medical evidence indicates the Veteran's continued reports of back, wrist and knee pain.  Accordingly, as such evidence is presumed credible for purposes of reopening the claim and the threshold to reopen a claim is low, the Board finds that new and material evidence has been submitted, and the claims are reopened.


Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time  of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during     a period of war, or during peacetime service after December 31, 1946, and arthritis, tinnitus or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on her or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral shin splints and disabilities of hands and feet

STRs show the Veteran had a superficial puncture wound to the right hand in July 1991.  They are negative for any complaints concerning the shins, left hand and feet.  The Veteran had a separation examination in August 1993 which revealed no abnormalities of the upper extremities, feet, or lower extremities and revealed no scars.  In her self-reported Report of Medical History she specifically denied history of foot trouble, leg cramps, lameness, arthritis, rheumatism or bursitis, or any bone or joint deformity.

The Veteran had a VA C&P examination in July 1994 that is silent in regard to any subjective complaint of shin splints or any abnormalities of the hands or feet.  The objective medical examination noted the lower and upper extremities as normal on examination.  

Records from Albert Einstein Healthcare Network show the Veteran presented in February 2003 complaining of pain in the right hand, but X-ray was normal.

In January 2010 the Veteran filed a claim seeking service connection for bilateral hand disability and for bilateral shin splints (tibial stress syndrome).     

The Veteran had a VA compensation and pension (C&P) examination in March 2010, performed by a physician.  The Veteran described having developed shin splints while running during basic training.  The examiner noted that STRs are silent in regard to any complaint regarding the legs or hands; the separation examination cites only a history of back pain but shows no current hand or leg disorder.  The examiner found on examination that the Veteran had normal hand strength and found no current disability in either hand.  In regard to shin splints,   the examiner stated that the Veteran's current complaint of leg pain with ordinary weightbearing, as opposed to high-impact weightbearing, could not be diagnosed.

The Veteran filed a Statement in Support of Claim in September 2010 asserting that having to be on one's feet constantly was bound to cause physical aches and pains.  Also in September 2010 the Veteran's sister, Ms. TW, submitted a lay statement asserting the Veteran had demonstrated leg pain symptoms since service

A VA X-ray in September 2010 showed early degenerative changes in both hands.

In October 2010 the Veteran submitted a Statement in Support of Claim asserting that she developed blisters and corns on her feet during basic training due to having to march in boots; thereafter during service she was continually on her feet on hard metal surfaces aboard ship.  In a May 2011 Statement in Support of Claim the Veteran asserted that she developed arthritis in the hands due to standing watch in service.

A May 2011 treatment record from the Muscle and Bone Center shows essentially normal physical examination of the hands.  The clinical impression for multiple joint pains of the hands (also the back, wrists and knees) was polyarthralgia.

In December 2014 the Veteran testified before the Board that shin splints is a disorder that "everyone" develops due to walking on steel decks.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the evidence above shows no indication of complaints in service relating to the legs or feet, to include shin splints, and there is no medical evidence of any such disorder after discharge from service.  As the Veteran has not shown evidence of shin splints or any foot disorder, she has not presented evidence of a disability for which service connection can be considered.  In that regard, the Veteran's sister corroborated that the Veteran has complained of leg pains since service, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Turning to the question of a disability of the hands, the Veteran is shown to       have degenerative changes in both hands in a September 2010 X-ray.  She has accordingly demonstrated medical evidence of a disability, so the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In the present case there is no indication of arthritis during service.  X-ray as late as February 2003 did not show arthritis, and the X-ray in September 2010, 17 years after service, characterized the DJD as "early."  Thus, arthritis was not shown during the year following discharge from service, so a grant of service connection on a presumptive basis cannot be considered.  Moreover, there is no medical opinion of record even suggesting that the Veteran's post-service arthritis of the hands is etiologically related to service.

Based on the evidence of record and analysis above the Board concludes the Veteran does not have shin splints or any disability of the hands or feet that is related to service.  Accordingly, service connection must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Left Wrist

In December 2014 the Veteran testified before the Board that she felt she had developed arthritis from repeated use and exposure to cold during service, and also cited having to do precision cutting work.

Service treatment records are negative for complaints or findings concerning left wrist disability.  Although VA examination in 1994 diagnosed a right wrist strain, no left wrist disability was identified.  

Evidence added to the file since August 1994 includes the following relative to the wrists.  Private X-ray of the right wrist in February 2003 showed a normal study.   A VA compensation and pension (C&P) examination in March 2010 noted the Veteran was examined for a wrist condition but stated that no wrist condition was found on examination.  

In May 2011 she underwent an EMG for presenting complaints of numbness in both hands.  She stated that wrist splints provided relief on the left, but not on the right.  There was normal manual muscle test and sensation in the upper extremities and negative Tinel's sign bilaterally.  Electrodiagnostic studies revealed a borderline positive on the right, but there was no evidence of left carpal tunnel syndrome.  

A May 2014 VA C&P examination of the right wrist also documented normal strength for flexion and extension of the left wrist.  The examiner noted that radiographic testing did show some evidence of arthritis bilaterally.  

Upon review of the record, the Board finds that service connection for a left wrist condition is not warranted.  There was no evidence of any left wrist complaints in service or for many years thereafter.  The lay statements primarily document her reports of right wrist pain and injury, with no specific mention of the left wrist,      to include on VA examination in 2010, where the examiner noted she had no impairment of the wrist and no symptoms of a wrist disorder.  It was not until 2011 that she mentioned numbness in the left hand, although EMG findings were normal at that time.  

In summary, there is no evidence of a left wrist disability in service or for many years thereafter, and there is no competent evidence even suggesting any current left wrist disability is related to service.  Accordingly, service connection is not warranted on a direct or presumptive basis, and the claim is denied. 

Eye condition, bilateral hearing loss, and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

There is no indication in STRs of any complaint of eye trouble or hearing trouble during service.  STRs contain audiograms at the time of enlistment, in October 1989 and at discharge in August 1993, all of which revealed hearing within normal limits for VA purposes; STRs also show she received a permanent set of ear plugs.  In her self-reported Report of Medical History at discharge in August 1993, the Veteran specifically denied history of hearing loss or eye trouble, and objective examination at separation showed audiometric evaluation and examinations of the eyes and ears within normal limits.  

A post-service treatment record from the US Post Office, the Veteran's employer, shows that in September 1999 the Veteran complained of right eye pain that was possibly job-related, and in July 2000 she complained of itching and redness in the left eye possibly due to exposure to job-related cleaning solvents. 

The Veteran's present claim was received in January 2010 seeking service connection for bilateral eye condition/injury, bilateral hearing loss and tinnitus.

The Veteran had a VA audiological C&P evaluation in March 2010, during which she reported that she had noticed hearing loss on the flight deck during service that it had become worse since then.  The types of noised to which she was exposed consisted mainly of power tools and occasionally to gunfire and to jet engine noise.  She wore hearing protection when available during service and denied any post-service occupational or recreational noise exposure.  The Veteran also described     a head injury when she fell out of her bunk; she denied any other traumatic injury.  The Veteran denied family history or hearing loss and any otological injury or disease.  She also described ringing in the ears but could not recall the date of onset.  The audiologist noted the Veteran's STRs in detail, including audiometric tests during service that had shown normal hearing with no threshold shifts and no mention of tinnitus.  Current audiometric evaluation showed the Veteran to have mild bilateral sensorineural hearing loss (SNHL) that is within the criteria of 38 C.F.R. § 3.385 for disability.  The audiologist stated that based on review of the evidence of record, which showed no in-service evidence of tinnitus or threshold shifts, it is not likely that the Veteran's current SNHL and tinnitus are a result of service.

A September 2010 lay statement" from SC-F states that after service the Veteran complained of ringing in the ears, and a statement the same month from the Veteran's mother states that the Veteran's hearing pattern changed during service.  A September 2010 "buddy statement" from QG states that aboard ship the Veteran complained to him of constant ringing or buzzing in the ears.

The Veteran filed a Statement in Support of Claim in September 2010 asserting that she performed fine shop work in service that was tiring to the eyes and that such shop work was also noisy.  

The Veteran submitted a Statement in Support of Claim in October 2010 asserting that during service she had experienced redness and burning in the eyes due to exposure to paint fumes and to cleaning fluids.  She continued to have these symptoms post-service.  (As noted above, after service the Veteran was employed by the Post Office as a custodian and complained of redness and itching in the eyes due to job-related chemical exposure.)  In the same month Ms. BB and Ms. KR submitted lay statements asserting that since service the Veteran had demonstrated red/runny eyes and respiratory symptoms suggesting allergy. 

In March 2011 the Veteran asserted to a private physician that she did not have a prior history of ear infections or surgery.  However, in an April 2011 Statement in Support of Claim, the Veteran asserted she had been treated twice in service for ear infections.  The Board finds the assertion to the physician while seeking treatment to be more probative than the Veteran's assertions while seeking monetary benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In December 2014 the Veteran testified before the Board that her sight is changing all the time and may be due partially to aging.  She also testified that she was exposed to noise in service while working in the ship's armory and while working on the flight deck; however, she clarified that she did not serve on an aircraft   tender but rather on a destroyer tender.  In regard to tinnitus, she testified that      she experienced noise in her ears during service that she thought at the time was normal, and she testified that the noise has continued since service.

Review of the evidence above does not show any eye injury or disease in service and there is no medical evidence of an eye injury or disease since service.  Accordingly, the Veteran has not shown a disability for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.  To the degree that the Veteran seeks service connection based on loss of visual acuity, refractive error is not a disability for which service connection can be considered.  See 38 C.F.R. § 3.304.  The Veteran has been granted service connection for allergic rhinitis, so any eye symptoms associated with that disability (redness, itching, watering, etc.) are duly compensated.

Turning to the issue of hearing loss, the Veteran asserts on appeal that she noticed hearing loss during service, but this is inconsistent with her self-reported Report of Medical History at separation from service in which she specifically denied any history of hearing loss.  Further, competent medical opinion in the form of the VA audiological evaluation in March 2010 states the Veteran's post-service SNHL is not etiologically related to service.  The audiologist was clearly fully informed of the pertinent factual premises (i.e., medical history) of the case and he provided      a fully-articulated opinion based on a reasoned analysis (in this case, on due consideration of three audiometric evaluations during service).  The audiologist's opinion is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, the audiologist's opinion is not controverted by any other medical opinion of record, and is consistent with the Veteran's denial of hearing loss at the time of separation from service.   

Finally, in regard to tinnitus, the VA audiologist stated an opinion that the disorder is not related to service; the opinion was based on the absence of any notation of tinnitus during service.  However, the absence of documentation of tinnitus during service cannot serve as a basis for finding such symptoms were not present during service.  The "buddy statement" by QG establishes that the Veteran complained of symptoms during service, and the Veteran's account of continuous tinnitus during service can be considered under the provisions of 38 C.F.R. § 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, unlike hearing loss, the Report of Medical History form does not prompt the examinee to state whether he or she had experienced tinnitus symptoms during service.  The Board concludes, with resolution of the doubt in favor of the Veteran, that her current tinnitus had its onset in service.   

In sum, the Board finds the criteria are met for award of service connection for tinnitus.  As the preponderance of the evidence is against the Veteran's other claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

New and material evidence having been received, the claims for service connection for a left wrist condition, right wrist condition, left knee condition, right knee condition, and back condition are reopened, and to this extent only the appeal is granted.  

Service connection for bilateral shin splints is denied.

Service connection for a bilateral hand condition is denied.

Service connection for a left foot condition is denied.

Service connection for a right foot condition is denied.

Service connection for a left wrist condition is denied. 

Service connection for an eye condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Concerning the reopened claims for service connection for a right wrist condition, back condition, and bilateral knee condition, the Board finds that additional development is necessary.

The Veteran underwent a VA examination in May 2014, and the examiner opined that the current right wrist, back and knee disabilities were not related to the Veteran's service.  However, the examiner did not provide a sufficient rationale    for the opinions, in that he simply noted, in essence, that the evidence of record supports his conclusion.  The fact that the separation examination was normal cannot serve as the sole basis for the conclusion reached; rather, an explanation as to why the current conditions are not merely of delayed onset yet attributable to in-service events.  Accordingly, an addendum opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issues are REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for back, knee, and right wrist disabilities.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since January 2014.  If any requested records are not available, the Veteran should be notified of such. 

2.  Return the claims file to the examiner who conducted the May 2014 spine, knee, and right wrist examinations, if available, to obtain an addendum opinion.  If the original examiner is not available, the file should be forwarded to another physician to obtain the requested opinions.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 

Following review of the claims file the examiner should provide an addendum opinion explaining why the current disabilities of the back, right wrist, and knees are not a maturation of the conditions treated in service, or post-traumatic disabilities of delayed onset resulting from the in-service motor vehicle accident, the in-service fall from a bunk, and/or the Veteran's allegation of strenuous activity or cold exposure in service.  The examiner should explain the reasoning for the opinion provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


